IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00058-CV

TEXAS MIDSTREAM GAS SERVICES, L.L.C.,
                                                              Appellant
v.

DR. BANGALOR V. RAMAKRISHNA,
                                                              Appellee



                            From the 18th District Court
                              Johnson County, Texas
                            Trial Court No. C201100498


                           MEMORANDUM OPINION

       Appellant, Texas Midstream Gas Services, L.L.C., appealed the trial court’s Final

Judgment signed on January 21, 2018 in favor of appellee, Dr. Bangalor V. Ramakrishna.

The parties have now filed an Agreed Motion to Vacate and Dismiss Appeal asserting

that the parties have reached a settlement and wish to dismiss and vacate the appeal.

       The Agreed Motion is granted, and this appeal is dismissed. See TEX. R. APP. P.

42.1(a). There being no agreement of the parties as to costs, it is further ordered that costs
of this appeal are taxed against appellant.




                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins1
Appeal dismissed
Opinion delivered and filed March 4, 2020
[CV06]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.

Tex. Midstream Gas Servs., L.L.C. v. Ramakrishna                                               Page 2